Citation Nr: 1627583	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-09 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, including as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.

3.  Entitlement to service connection for impotency, including as due to herbicide exposure.

4.  Whether the reduction of the evaluation for prostate cancer (since recharacterized as prostate cancer residuals including ureter injury) from 100 percent to 60 percent, effective April 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont: a September 2011 rating decision which denied the Veteran's claims for entitlement to service connection for impotency, asthma, and numbness, tingling, and pain of the bilateral lower extremities, and a January 2014 rating decision which decreased the Veteran's disability rating for prostate cancer from 100 percent to 60 percent effective April 1, 2014. Jurisdiction subsequently transferred to the RO in Detroit, Michigan.

While new evidence has been associated with the claims file since the most-recent adjudication of the matters decided herein by the Agency of Original Jurisdiction (AOJ) in the March 2013 Statement of the Case, as it does not relate to the question of whether there exists a nexus between the current disabilities and military service, the Board's adjudication of the present claims seeking service connection without first remanding to have the RO issue a supplemental statement of the case will not result in prejudice to the Veteran.  

A hearing on the issues seeking service connection benefits was held in January 2016, by means of video conferencing equipment, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.  

The issue of whether the reduction of the evaluation for prostate cancer (since recharacterized as prostate cancer residuals including ureter injury), from 100 percent to 60 percent effective April 1, 2014, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's active military service included service in the Republic of Vietnam (RVN) during the Vietnam War era; he is thus presumed to have been exposed to tactical herbicides, to include Agent Orange, in the course of such service. 

2.  The Veteran's asthma and/or symptoms of persistent cough have not been shown to have arisen during service or to otherwise be causally related to service, to include to presumed exposure to herbicides.

3.  The Veteran's current peripheral neuropathy of the bilateral lower extremities did not present to a compensable degree within one year of leaving RVN, is not considered to be early onset peripheral neuropathy, and has not been shown to be related to service, to include to presumed herbicide exposure.

4.  In March 2013 and September 2013 rating decisions by the RO, special monthly compensation for loss of use of a creative organ and service connection for erectile dysfunction were granted, respectively, both effective December 4, 2012; there is no longer a case or controversy as to the issue of entitlement to service connection for impotency.


CONCLUSIONS OF LAW

1.  Asthma or other respiratory disability manifesting in persistent cough was not incurred during or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred during or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The Board lacks jurisdiction over the issue of entitlement to service connection for impotency because that issue has been effectively granted under the diagnosis of erectile dysfunction with special monthly compensation for loss of use of a creative organ, and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO's May 2011 letter provided before initial adjudication of the claim on appeal in September 2011, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has also met its duty to assist the Veteran in substantiating the claims adjudicated herein.  Service treatment and personnel records, private and VA treatment records, and lay statements from the Veteran have been associated with the claims file.  The Veteran was also afforded the opportunity to present testimony, written statements, and evidence.  In January 2016, he testified at a videoconference hearing before the undersigned VLJ.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection for asthma and bilateral peripheral neuropathy.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

In the present case, the Veteran asserts that his peripheral neuropathy of the bilateral lower extremities and asthma are related to his in-service herbicide exposure, but has not submitted competent evidence to support this assertion.  The Board recognizes that the Veteran truly believes that such a causative relationship exists, but the Board finds that he has neither the medical training nor expertise to competently link these conditions to his herbicide exposure, as such conclusions involve complex medical questions beyond the knowledge of a lay person.  As such, his conclusory generalized statements lack probative value and are insufficient to meet even low burden triggering VA's duty to assist in providing an examination and medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran's service personnel records confirm that his active military service included temporary duty in Tan Son Whut, Vietnam during the Vietnam War era.  Thus, he is presumed to have been exposed to certain tactical herbicides, including Agent Orange, in the course of such service.  See 38 C.F.R. § 3.307 (2016).  

When a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  The presumption requires both exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the relevant time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2016).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences  (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  This determination does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  The attached notice explained a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the a number of conditions; in relevant part, these included chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) and respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive, direct-incurrence basis. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Claim of Entitlement to Service Connection for Asthma

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's claim for service connection for asthma, or other respiratory disability manifesting in persistent coughing, must be denied.  Although the evidence of record demonstrates that the Veteran has a current disability of asthma, a preponderance of the evidence weighs against a finding that it arose during service or that the Veteran experienced an event, injury, or disease during service which caused his current asthma.

The Veteran has consistently asserted his belief that his asthma was caused by his presumed exposure to herbicides during service in RVN.  The Board finds that the Veteran is not entitled to service connection on a presumptive basis as due to herbicide exposure, as asthma is not among the disorders enumerated under 38 C.F.R. § 3.309(e), and was specifically listed under the respiratory disorders found by the Secretary to not qualify for such presumptive service connection.  

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records do not indicate that the Veteran received a diagnosis or treatment for asthma.  Although such records document the Veteran's reports of intermittent problems with sinus congestion since the age of eleven, with treatment in February 1966 for chronic sinus trouble with sore throat, at the time of his January 1969 separation examination, the Veteran was found on clinical evaluation to have normal sinuses and normal mouth and throat, and the Veteran denied experiencing chronic cough, on his separation report of medical history.  Although the Veteran testified at his January 2016 Board hearing that he started having breathing issues after he left RVN and suffered from a cough since separation from service, the Board finds such statements to be inconsistent with the Veteran's denial of chronic cough at the time of separation from service.  Contemporaneous evidence such as the service medical records has greater probative value than recollections made many years later.  In addition, an earlier statement made on his initial April 2011 claim form seeking service connection, that his persistent cough began in 1995.  The Board therefore finds that the weight of the evidence preponderates against a finding that the Veteran has experienced asthma and/or persistent cough on a continuous basis since service.

The only evidence submitted linking the Veteran's asthma to his in-service herbicide exposure is the Veteran's own assertion that it is reasonable to expect that Agent Orange has affected his breathing, because it has been accepted that it caused his prostate cancer (which was previously awarded service connection for prostate cancer as presumptively related to herbicide exposure, under 38 C.F.R. § 3.309(e)).  While lay persons may provide competent evidence as to observable symptomatology or the occurance of an event, the statement that the Veteran's current respiratory disorder was caused by exposure to tactical herbicides draws a medical conclusion which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's asthma is a complex medical question which falls outside the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board therefore concludes that the Veteran's general conclusion as to the cause of his asthma, while likely genuine, is not persuasive in this context.

Accordingly, service connection for asthma and/or a disability resulting in persistent cough is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's claimed respiratory disorder was incurred in or etiologically related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the Board notes that the absence of competent evidence indicating a causal link between the Veteran's asthma and military service is not comparable to a case in which there exists evidence both for and against a conclusion such that the weight of such evidence is evenly balanced and allows for application of the benefit-of-the-doubt doctrine pursuant to applicable VA law and regulations.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  Rather, in the present case, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asthma, rendering the benefit-of-the-doubt doctrine inapplicable; such claim must therefore be denied.

Claim of Entitlement to Service Connection for 
Peripheral Neuropathy of the Bilateral Lower Extremities

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is also against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Although the evidence demonstrates the current presence of such disability, with a December 2012 electromyography clinic note documenting a diagnosis of motor and sensory axonal and demyelinating peripheral neuropathy in the arms and legs, a preponderance of the evidence weighs against a finding that such disability either arose during active military service or was caused by an event, injury, or disease experienced during such service.

The Veteran has consistently asserted his belief that the numbness, pain, and tingling in his legs and feet were caused by his exposure to herbicides while serving in RVN.  The Board finds that the Veteran is not entitled to service connection on a presumptive basis as due to herbicide exposure, as chronic peripheral neuropathy, other than early-onset peripheral neuropathy arising to a degree of 10 percent or more within one year of the last exposure to tactical herbicides in service, is not among the disorders enumerated under 38 C.F.R. § 3.309(e), and was specifically listed under the disorders found by the Secretary to not qualify for such presumptive service connection.  Although the Veteran testified that he "remembered getting a little foot pain once in a while" after separation from service, the Board finds such statement to be inconsistent with the medical history supplied by his private primary care provider and the Veteran's statement on his April 2011 claim form initially seeking service connection for such disorder.  The Veteran's private primary care physician submitted summaries of the Veteran's medical history in April and May 2011, indicating an onset of tingling in the feet in 2003 and pain at the medial right foot in 2005 with subsequent tightness in the left foot and toes and a continuation of bilateral symptoms moving forward.  On his April 2011 claim form initially seeking VA service connection benefits, the Veteran wrote that numbness, tingling, and pain in his feet and legs began in 2000.  The Board finds that statements made by the Veteran to his care provider represent the more probative evidence, as he would be particularly inclined towards truthfulness and forthcomingness in his statements to treatment providers, in order to facilitate productive treatment.  The most probative evidence of record therefore runs counter to a finding that symptoms of the Veteran's peripheral neuropathy arose during service or within one year of returning from RVN (and his last exposure to herbicides), as would allow for a grant of service connection on a presumptive basis for early-onset peripheral neuropathy caused by herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records show no diagnosis or treatment for lower extremity symptoms, other than a notation that the Veteran attended sick call after dropping a package onto his right foot.  At the time of his January 1969 separation examination, the Veteran's lower extremities were found to be normal on clinical evaluation, and the Veteran described his overall health as "good" and denied neuritis or foot trouble on his separation report of medical history.  As explained above, the Board recognizes the Veteran's testimony that he first remembers foot pain shortly following service, but such statement is found unpersuasive due to its inconsistency with other evidence of record.  See Madden, 125 F.3d 1447; Caluza, 7 Vet. App. at 511.  The Board therefore finds that the weight of the evidence preponderates against a finding that the Veteran has experienced lower extremity pain, numbness, or tingling on a continuous or recurrent basis since service, as would indicate that his current peripheral neuropathy first arose at that time or within a year of his last exposure to tactical herbicides in RVN.

The only evidence submitted to link the Veteran's peripheral neuropathy to his in-service herbicide exposure is the Veteran's own assertions that there is no other explanation for his nerve damage.  While lay persons may provide competent evidence as to observable symptomatology or the occurance of an event, the Veteran's statement that his current peripheral neuropathy was caused by exposure to tactical herbicides draws a medical conclusion which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical matters, the etiology of the Veteran's peripheral neuropathy is a complex medical question which falls outside the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, while the Board finds no reason to doubt that the Veteran truly believes that his peripheral neuropathy was caused by Agent Orange exposure, his general conclusion is not found persuasive.

The Board also recognizes that a December 2012 record from the physician at an electromyography clinic indicates that most of the Veteran's lab work was within normal limits, but states that while the Veteran reported service in RVN with exposure to "poisonous gas," it was up to VA to decide whether his polyneuropathy was related to such exposure.  Although this represents evidence that "most of [the Veteran's] lab work [was] within normal limits," it does not logically follow that this would leave herbicide exposure as being equally as likely as not the cause of the Veteran's polyneuropathy.  This evidence is therefore found to neither weigh in favor nor against the Veteran's assertion of the existence of a causal link to service.

Accordingly, service connection for peripheral neuropathy affecting the bilateral lower extremities is not found warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's claimed neurological disorder was incurred in or is related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the absence of competent evidence indicating a causal link between the Veteran's neuropathy and military service is not comparable to a situation in which there exists evidence both for and against a conclusion such that the weight of the evidence is evenly balanced so as to require application of the benefit-of-the-doubt doctrine per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  In the present case, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, rendering the benefit-of-the-doubt doctrine inapplicable; such claim must therefore be denied.

Claim of Entitlement to Service Connection for Impotency

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104 (West 2014), 7105; 38 C.F.R. §§ 19.7, 20.101 (2016).  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran filed a timely NOD and Substantive Appeal with regard to his claim seeking service connection for impotency.  March 2013 and September 2013 rating decisions by the RO granted special monthly compensation for loss of use of a creative organ and service connection for erectile dysfunction, respectively, both effective December 4, 2012.  The record does not reflect that the Veteran has directly voiced disagreement with the disability rating  or level of special monthly compensation or the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issue of entitlement to service connection for impotency has been resolved, and that matter is no longer in appellate status.

Accordingly, the Board lacks jurisdiction over the issue of entitlement to service connection for impotency because the benefits sought have been granted and the issue on appeal has been rendered moot.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  It is therefore dismissed without prejudice.




ORDER

Service connection for asthma is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

The appeal as to the issue of entitlement to service connection for impotency is moot, and is dismissed for lack of jurisdiction.


REMAND

In a January 2014 rating decision, the RO reduced the Veteran's disability rating for service-connected prostate cancer (since recharacterized as prostate cancer residuals including ureter injury) from 100 percent to 60 percent, effective April 1, 2014.  The Veteran filed a timely Notice of Disagreement regarding the reduction, which was received by VA in September 2014.  As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing the issue, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

After conducting any necessary development, readjudicate the Veteran's claim challenging the propriety of the January 2014 rating decision's reduction of the disability rating for prostate cancer (since recharacterized as prostate cancer residuals including ureter injury) from 100 percent to 60 percent, effective April 1, 2014 and issue a Statement of the Case addressing the issue.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


